Citation Nr: 0908205	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  00-15 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to service connection for kidney stones.  

3.  Entitlement to service connection for defective vision.  

4.  Entitlement to service connection for chronic 
obstipation.  

5.  Entitlement to service connection for arthritis of 
multiple joints, including the ankles, knees, spine, wrists, 
fingers, elbows, and shoulders, to include as due to 
undiagnosed illness.  

6.  Entitlement to service connection for a disability 
manifested by memory problems, dizziness and stuttering, to 
include as due to undiagnosed illness.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for major depression prior to November 17, 2004, and 
to an evaluation in excess of 50 percent from November 17, 
2004.  

8.  Entitlement to an initial compensable evaluation for 
hypertension prior to January 30, 2002, and to an evaluation 
in excess of 10 percent from January 30, 2002.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus prior to July 11, 2006, and 
to an evaluation in excess of 30 percent from July 11, 2006.  

10.  Entitlement to an initial evaluation in excess of 10 
percent for right hallux valgus with a dislocated second toe 
and degenerative joint disease.  

11.  Entitlement to an initial evaluation in excess of 10 
percent for left hallux valgus with a dislocated second toe 
and degenerative joint disease.  

12.  Entitlement to an initial compensable evaluation for 
tension headaches.  

13.  Entitlement to an initial compensable evaluation for 
bilateral tinea pedis.  

14.  Entitlement to an initial compensable evaluation for 
costochondritis.  

15.  Entitlement to an initial compensable evaluation for 
right retropatellar pain syndrome.  

16.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the right distal tibia.  

17.  Entitlement to an initial compensable evaluation for 
residuals of a stress fracture of the left distal tibia.  

18.  Entitlement to an initial compensable evaluation for 
lumbosacral strain with left sacroiliac joint dysfunction.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1977 to January 
1999.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March 1999 and January 2001 
decisions by the RO.  In March 1999, the RO, in part, granted 
service connection for bilateral hallux valgus; each rated 10 
percent disabling, and lumbosacral strain, hypertension, 
stress fracture of the right tibia, tension headaches, and 
status post fracture of the left tibia, each rated 
noncompensably disabling.  

By rating action in January 2001, the RO, in part, granted 
service connection for major depression; rated 30 percent 
disabling, and retropatellar pain syndrome of the right knee, 
costochondritis (claimed as chest pain), bilateral tinea 
pedis, and bilateral pes planus; each rated noncompensably 
disabling.  The RO denied service connection for, in part, a 
heart disability, kidney stones, obstipation, defective 
vision, multiple joint arthritis, including the spine, hips, 
knees, ankles, shoulders and elbows, and a disability 
manifested by memory loss, dizziness, and stuttering, to 
include as due to undiagnosed illness.  The effective date 
for all service-connected disabilities was from February 1, 
1999, the day following discharge from service.  38 C.F.R. 
§ 3.400(b)(2).  In July 2002, a hearing was held at the RO 
before the undersigned member of the Board.  In June 2003, 
the Board remanded the appeal for additional development.  

By rating action in October 2004, the RO assigned an 
increased rating to 10 percent for hypertension, effective 
from January 30, 2002.  By rating action in March 2005, the 
RO assigned an increased rating to 50 percent for major 
depression; effective from November 17, 2004.  By rating 
action in November 2007, the RO assigned an increased rating 
to 30 percent for bilateral pes planus; effective from July 
11, 2006.  

The issues of service connection for defective vision; a 
disability manifested by memory loss, dizziness and 
stuttering, and multiple joint arthritis, to include as due 
to undiagnosed illness, and increased ratings for right 
retropatellar pain syndrome, stress fractures of the left and 
right tibia, and lumbosacral strain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issues 
addressed in this decision have been obtained by VA.  

2.  The Veteran is not shown to have heart disease, other 
than hypertension at present, nor is there any competent 
medical evidence that any claimed heart disease is related to 
service.  

3.  The Veteran is not shown to have kidney stones or a 
disability manifested by obstipation at present which is 
related to service.  

4.  Since service connection was established, the Veteran's 
symptoms of major depression more nearly approximated the 
degree of occupational and social impairment contemplated by 
a 50 percent schedular rating, and no higher.  

5.  From February 1, 1999 to January 29, 2002, the Veteran's 
hypertension was manifested by a history of diastolic 
pressure predominantly less than 100, systolic pressure 
predominantly less than 160, and medication was not required.  

6.  From January 30, 2002, the Veteran's hypertension has 
been manifested by a diastolic pressure predominantly less 
than 110, systolic pressure predominantly less than 200, and 
is well controlled with medication.  

7.  Since service connection was established, the Veteran's 
bilateral pes planus was manifested by marked deformity, pain 
on manipulation and characteristic callosities.  

8.  The 10 percent evaluations initially assigned for hallux 
valgus of the right and left foot are the maximum ratings 
authorized under Diagnostic Code 5280, and there is no other 
provision of the rating code which would allow for a higher 
evaluation.  

9.  From February 1, 1999 to May 9, 2007, the Veteran's 
tension headaches were manifested by non-prostrating 
headaches which were relieved with over-the-counter 
medications; prostrating attacks averaging one in two months 
were not demonstrated.  

10.  From May 10, 2007, the Veteran's tension headaches are 
manifested by prostrating attacks on average of once a month.  

11.  Since service connection was established, the Veteran's 
bilateral tinea pedis is manifested by itching and 
macerations between the toes; more than topical therapy is 
not required.  

12.  The Veteran's costochondritis is characterized by 
intermittent pain at rest; more than slight disability of the 
thoracic muscles is not shown.  


CONCLUSIONS OF LAW

1.  The Veteran does not have heart disease, other than 
hypertension, which was incurred in or aggravated by service, 
nor may any claimed heart disease be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1113, 1137, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).  

2.  The Veteran does not have kidney stones due to disease or 
injury which was incurred in or aggravated by service, nor 
may any claimed kidney stones be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 1112, 
1113, 1137, 5103A, 5107 (West 2002 & West 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).  

3.  The Veteran does not have a disability manifested by 
obstipation due to disease or injury which was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103A, 5107 (West 2002 & West 2008); 38 C.F.R. §§  3.159, 
3.303 (2008).  

4.  The criteria for an evaluation of 50 percent, and no 
higher, for major depression, from the initial grant of 
service connection have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic Codes 9411-9440 
(2008).  

5.  The criteria for an initial compensable evaluation for 
hypertension prior to January 30, 2002 have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.104, Part 4, Diagnostic Code 
7101 (2008).  

6.  The criteria for an evaluation in excess of 10 percent 
for hypertension from January 30, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.104, Part 4, Diagnostic Code 
7101 (2008).  

7.  The criteria for an evaluation of 30 percent, and no 
higher, for bilateral pes planus, from the initial grant of 
service connection have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.71a, Part 4, Diagnostic Code 5276 
(2008).  

8.  The criteria for an initial evaluation in excess of 10 
percent for right hallux valgus with a dislocated second toe 
and degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a Diagnostic Codes 5003-
5280 (2008).  

9.  The criteria for an initial evaluation in excess of 10 
percent for left hallux valgus with a dislocated second toe 
and degenerative joint disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.71a Diagnostic Codes 5003-
5280 (2008).  

10.  The criteria for an initial compensable evaluation for 
tension headaches, prior to May 10, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, Part 4, Diagnostic Code 
8100 (2008).  

11.  The criteria for an increased evaluation to 30 percent, 
and no higher, for tension headaches from May 10, 2007 have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.124a, Part 4, 
Diagnostic Code 8100 (2008).  

12.  The criteria for an initial compensable evaluation for 
bilateral tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.10, 4.31, 4.40, 4.118, Part 4, 
including Diagnostic Codes 7899-7813 (2008).  

13.  The criteria for an initial compensable evaluation for 
costochondritis have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.10, 4.20, 4.40, 4.118, Part 4, including 
Diagnostic Codes 5399-5321 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

In this case, letters dated in May 2002, March 2003, January 
2004, and September 2006 were sent by VA to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  Although the letters were not sent prior 
to initial adjudication of the Veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice, the claims were readjudicated, and 
supplemental statement of the case (SSOC) were promulgated in 
October 2004, March 2005 and 2006, and February 2008.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  As a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the June 2003 Board remand and subsequent notice 
letters (noted above) included an explanation as to the 
evidence necessary to establish service connection and 
increased ratings for the disabilities at issue on appeal.  
The Veteran was also notified of what information and 
evidence that VA will seek to provide; what information and 
evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection and higher evaluations for his 
service-connected disabilities, and why the current evidence 
was insufficient to award the benefits sought.  

Regarding the claims for increased ratings, these issues 
arise from disagreement with the initial evaluations 
following the grant of service connection.  The Board is 
aware of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the pertinent case 
law reflects that once service connection is granted, the 
claim is substantiated and additional notice is not required.  
Thus, any defect in the notice is not prejudicial.  See 
Dingess/Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

In this case, the Veteran's service treatment records and all 
VA and private medical records identified by him have been 
obtained and associated with the claims file.  The Veteran 
was examined by VA several times during the pendency of this 
appeal and testified at a hearing before the undersigned 
member of the Board at the RO in July 2002.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the Veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  With respect to the issue of 
service connection for kidney stones, the Board concludes 
that an examination is not needed, as there is no competent 
evidence of record indicating that the Veteran had kidney 
stones in service or at any time subsequent to service.  

Laws & Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran had active service continuously for 90 days 
or more during a period of war, and a cardiovascular-renal 
disease becomes manifest to a degree of 10 percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service.  It is not required that the 
disease be diagnosed in the presumptive period, but only that 
there be then shown by acceptable medical or lay evidence 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Symptomatology shown in the prescribed period may 
have no particular significance when first observed, but in 
light of subsequent developments it may gain considerable 
significance. 38 C.F.R. 3.307(c).  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Service Connection

The Veteran contends that service connection should be 
established for a heart disorder, obstipation (chronic 
constipation), and kidney stones on the basis that he did not 
have any problems prior to service, and that he was treated 
for symptoms associated with these maladies in service.  

Initially, it should be noted that the Board has reviewed all 
the evidence of record, including but not limited to the 
Veteran's contentions, particularly those stated at the 
travel Board hearing in July 2002, his service  treatment 
records, private and VA treatment records from 1999 to the 
present, and the multiple VA examination reports from 1998 to 
2007.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
Veteran will be summarized where appropriate.  

Heart Disorder

The service  treatment records showed that the Veteran was 
evaluated for chest pains on several occasions.  Although 
most of the electrocardiograms (EKG) in service were normal, 
EKG's in March 1997 and on a pre-discharge VA examination in 
September 1998, were positive for sinus bradycardia.  A chest 
x-ray study in September 1998 showed no evidence of 
cardiomegaly or any masses.  Other than the two abnormal EKG 
reports, all clinical and diagnostic studies during service 
and on VA examination in September 1998 were negative for any 
evidence of heart disease.  

When examined by VA in January 2000, the Veteran denied any 
current palpitations, dizziness, or rapid heart rate, and the 
examiner noted that there was no history of cardiac 
arrhythmias or syncope.  The Veteran reported vague chest 
pains at rest in the form of a dull ache over the left center 
of the chest anteriorly and not radiating into any particular 
segment.  The chest pain was not associated with nausea, 
vomiting, diaphoresis, or physical activity.  In fact, the 
Veteran reported the chest pain resolved with activity.  The 
examiner indicated that a recent stress test was normal and 
showed no evidence of ischemia, and that there was no history 
of rheumatic heart disease or murmurs.  On examination, the 
Veteran's blood pressure was 147/95 and 139/90.  PMI was in 
the fifth intercostal space medial to the mid-clavicular 
line, and S1 and S2 sounds were normal.  There were no S4 
sounds, and no S3 gallops or murmur.  A Holter monitor showed 
no ST decrease with chest pain/dizziness, isolated PVCs and 
bradycardia.  The impression included cardiac arrhythmias 
with PVCs, abnormal sinus bradycardia, intermittently, and 
normal stress test without ischemic heart disease.  

When examined by VA in May 2007, the Veteran denied any 
history of angina, syncope, dyspnea, fatigue, or dizziness.  
The examiner indicated that the Veteran's claims file was 
reviewed and included a description of his medical history.  
On examination, the Veteran's blood pressure was 146/100, 
138/86, and 150/100.  An EKG revealed sinus bradycardia, but 
was otherwise negative for any pertinent cardiac 
abnormalities.  Percussion, auscultation, and heart sounds 
were normal, and there was no evidence of any murmurs, 
clicks, or rubs.  A chest x-ray study was normal and showed 
no evidence of heart enlargement.  The examiner opined that 
there was no evidence of a heart abnormality.  

Kidney Stones

The service  treatment records showed that the Veteran was 
treated for a urinary tract infection in September 1988.  
Laboratory studies were positive for hematuria, and an 
intravenous pyelogram (IVP) showed possible prostatitis or 
prostatic hypertrophy, but no obstruction.  A CT scan in June 
1989, and an IVP of the kidneys, ureter and bladder (KUB) in 
March 1994 were normal.  VA laboratory studies in September 
1998 showed no evidence of hematuria.  

Other than a reported history of hematuria in service, no 
pertinent abnormalities referable to any kidney disorder or 
kidney stones were noted on any of the numerous VA 
examinations conducted during the pendency of this appeal, 
including in September 1998, December 1999, and May 2007.  In 
fact, when examined by VA in December 1999, the Veteran 
reported that he had no kidney problems or symptoms since his 
discharge from service.  On VA examination in May 2007, there 
were no complaints, abnormalities, or findings indicative of 
a kidney disorder.  The Veteran denied any urgency, dysuria, 
hesitancy, flank pain, frequency, nocturia, incontinence, or 
obstructive voiding.  

Obstipation

The service  treatment records showed that the Veteran was 
seen for left flank pain in March 1994.  At that time, the 
Veteran reported irregular bowel movements all of his life 
and said that sometimes he would not have a movement for two 
weeks.  A rectal examination was within normal limits and 
guaiac was negative.  The assessment was obstipation.  

When examined by VA in September 1998, the Veteran reported 
infrequent and irregular indigestion, and said that he took 
Ex-Lax and milk to alleviate his symptoms.  No pertinent 
abnormalities were noted on examination.  There was no 
rigidity or abdominal tenderness and bowel sounds were 
normal.  

When examined by VA in December 1999, the Veteran reported 
that he was very constipated and had bowel movements about 
every three days.  No pertinent abnormalities were noted on 
examination.  Guaiac was negative and there was no evidence 
of fecal leakage.  

Similarly, when examined by VA in May 2007, the Veteran did 
not report any problems associated with obstipation and 
denied any gastrointestinal symptoms, including constipation, 
indigestion, and abdominal pain.  A genitourinary examination 
was within normal limits.  

In order to prevail on the claim of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

Concerning the claim for a heart disorder, it should also be 
noted that service connection has been established for 
hypertension and costochondritis (non-cardiac chest pains, 
claimed as a heart disorder).  Therefore, the question on 
appeal is whether the Veteran has additional disease or 
disability of the heart so as to warrant service connection 
for a separate disability.  

In the instant case, there is no diagnosis or competent 
evidence in any of the medical reports of record which 
suggests that the Veteran has a heart disorder (other than 
hypertension), kidney stones or a disability manifested by 
obstipation at present.  Although the Veteran was seen for 
chest pains, urinary tract infections, and left flank pain 
during service, there was no objective evidence of heart 
disease, kidney stones or a chronic gastrointestinal 
disability in service.  Other than a reported history of 
decreased bowel movements (every third day) when examined by 
VA subsequent to service, which the Veteran reported was 
relieved with over-the-counter laxatives, there was no 
objective evidence of a current disability.  Likewise, there 
is no objective medical evidence that the Veteran has a heart 
disorder, other than hypertension or kidney stones at 
present.  

While the Veteran is competent to relate symptoms he has 
experienced, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) (lay testimony is not 
competent to establish, and therefore not probative of, a 
medical nexus).  Direct service connection requires a finding 
that there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

While the Veteran believes that service connection should be 
established for a heart disorder, kidney stones, and chronic 
constipation due to service, he has not presented any 
competent medical evidence of a current disability.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Court held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Given the lack of 
competent medical evidence showing that the Veteran has heart 
disease (other than hypertension), kidney stones, or a 
disability manifested by obstipation at present, there can be 
no valid claim.  Brammer, 3 Vet. App. at 223 (1992).  
Accordingly, service connection for the claimed disabilities 
is denied.  

Increased Rating

The claims for increased ratings for the service-connected 
disabilities addressed in this decision arise from an 
original claim for compensation benefits.  As held in AB v. 
Brown, 6 Vet. App. 35, 38, (1993), where the claim arises 
from an original rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation.  See also Fenderson v. West, 12 Vet. App. 119 
(1999), which held that at the time of an initial rating, 
separate [staged] ratings may be assigned for separate 
periods of time based on the facts found; see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings 
appropriate also in cases where the appeal was not as to the 
initial rating assigned after service connection is 
established).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2008).  

Major Depression

As noted above, this appeal arises from an original claim for 
compensation benefits and a January 2001 RO decision which, 
in part, granted service connection for major depression and 
assigned a 30 percent evaluation; effective from February 1, 
1999, the day following discharge from service.  By rating 
action in March 2005, the RO assigned an increased rating to 
50 percent, effective from November 17, 2004, the date of a 
VA psychiatric examination.  Therefore, the question before 
the Board is whether the Veteran is entitled to an evaluation 
in excess of 30 percent prior to November 17, 2004, and to an 
evaluation in excess of 50 percent from November 17, 2004.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

Historically, the Veteran was examined by VA on five 
occasions during the pendency of this appeal; September 1998, 
January 2000, September 2003, November 2004, and May 2007.  
The first examination was conducted for the purpose of 
establishing service connection for a psychiatric disorder.  
The diagnosis was major depression, and the Veteran was 
subsequently granted service connection and assigned a 30 
percent evaluation.  The second and, to some extent, the 
third examinations were undertaken to determine the severity 
of the service-connected major depression for rating 
purposes.  The last two VA examinations were conducted in 
connection with the Veteran's claim of service connection for 
post-traumatic stress disorder (PTSD).  The evidentiary 
record also includes numerous VA outpatient reports from 1999 
to the present.  The outpatient records consisted primarily 
of notes from group therapy sessions and included very few 
clinical findings.  As the outpatient notes do not include 
any additional findings or symptoms not addressed in the VA 
examination reports, further discussion of the notes is not 
necessary.  

The initial VA psychiatric examination in September 1998 was 
conducted while the Veteran was on active duty.  Therefore, 
there was no claims file for the examiner to review.  The 
Veteran reported that he had been seen by a psychologist for 
depression for the past year due to stress and short-term 
memory problems, such as, forgetting where he parked his car.  
The Veteran reported that the previous year had been very 
stressful, with the death of his wife from lupus in 1997 and 
having to cope with raising his 14 year old son alone.  The 
Veteran reported that he did not miss anytime at work, but 
had to force himself to keep going everyday.  He felt 
increasingly angrier with people at work and did not want to 
socialize with anyone.  He reported sleep disturbance, 
decreased appetite and feeling "spaced out" during the day, 
and denied any suicidal or homicidal ideations.  On mental 
status examination, the Veteran was neatly dressed and well 
groomed.  He was pleasant and cooperative, but quite tearful 
during the interview.  His mood was dysphoric with 
constricted affect, which was appropriate to content.  His 
speech was slow and there was evidence of slight psychomotor 
retardation and overt anxiety, but no evidence of any 
psychotic symptomatology.  He was alert and well oriented, 
though he had some trouble concentrating during the 
interview.  The diagnosis was major depressive episode, 
moderate to severe.  The Global Assessment of Functioning 
(GAF) score was 55.  

The Veteran's complaints and the clinical findings on VA 
examination in January 2000 were not materially different 
from the September 1998 examination report.  The examiner 
indicated that the claims file was reviewed and included a 
detailed description of the Veteran's history.  The Veteran 
reported feeling frustrated and angry since leaving the 
service and trying to get help.  He remarried in August 1999 
and said that his new wife was supportive and helped him a 
lot.  He started classes at a state college in January 1999.  
He had completed about 20 credit hours and was currently 
taking 6 credit hours.  Mental status findings on examination 
were the same as on the prior VA examination and showed that 
the Veteran was well oriented, well groomed and cooperative, 
though he did have a considerable amount of anger and 
frustration.  There was no obvious impairment of thought 
processes or communication and he denied any delusions or 
perceptual disturbance, or any homicidal or suicidal 
ideations.  There was no obsessive behavior, though he was 
preoccupied with his loss of physical functioning and 
emotional distress.  His speech was somewhat abrupt and he 
complained of depression and sleep disturbance.  There was no 
evidence of impulse control and his insight and judgment were 
reasonably good.  The diagnosis was major depression and the 
GAF score was 60 for the past year.  The examiner commented 
that the Veteran continued to have difficulty with depression 
but was able to function in a school setting.  He opined that 
the Veteran's occupational incapacitation was mild and that 
his social incapacitation was mild to moderate.  

On VA examination in September 2003, the Veteran reported 
that his second wife left him and that he had married his 
third wife in August 2003.  He was employed as a full-time 
teacher at a local school and said that the children were a 
joy, and that he saw them as his extended family.  He 
described the stressors of daily living and his frustration 
at his financial situation.  He reported occasional thoughts 
of suicide but denied any plan and said that his religion 
prevented him from ever taking any action.  His energy level 
was satisfactory and he reported that his interests centered 
around his relationship with his current wife, exercise and 
sports.  The Veteran responded well to questions and was 
pleasant, but was inclined to blame others for his litany of 
difficulties.  On mental status examination, there was no 
impairment of thought processes or communication and no 
delusions, hallucination, or evidence of psychosis.  He was 
well oriented and there were no suicidal or homicidal 
ideations or inappropriate behavior.  His memory was not 
impaired, there were no obsessive rituals or panic attacks, 
and his speech was of normal rate and flow.  The examiner 
commented that the Veteran displayed some passive-aggressive 
personality traits and tended to be somewhat somatic with 
vague physical complaints which were part and parcel of his 
depressive symptoms.  The examiner indicated that the 
Veteran's depression was situational and directly related to 
the losses, disappointments, and stresses of everyday life, 
but opined that he did not have PTSD.  The diagnosis was 
depression, not otherwise specified, situational.  The GAF 
score was 65.  

The Veteran was examined by VA in November 2005 and May 2007, 
for the specific purpose of determining whether he had PTSD 
related to service.  The reports indicated that the claims 
file was not reviewed and included few clinical findings.  
The reports consisted primarily of the Veteran's self-
described history of symptoms related to alleged combat 
experiences.  The clinical findings were essentially the same 
as described on the prior psychiatric reports and showed that 
the Veteran was well oriented, well groomed and cooperative.  
There was no impairment of thought processes or 
communication.  The Veteran reported that he worked full-time 
as a teacher, but was depressed most of the time with 
feelings of hopelessness and pessimism about the future.  He 
displayed low self-esteem, anhedonia, low energy and 
appetite, insomnia, psychomotor agitation, and feelings of 
worthlessness and guilt.  The impression on examination in 
November 2004 included PTSD and major depression, and the GAF 
score was 35.  On the May 2007 examination report, the 
diagnosis was PTSD and the GAF score was 39.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 31 
and 40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as, 
work or school, family relations, judgment, thinking, or mood 
( e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score between 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the 
Board is not required to assign a rating based merely on such 
scores.  

At this point, it should be noted that service connection for 
PTSD was denied by the RO in July 2007, in part, because the 
Veteran did not provide sufficient information to attempt to 
verify any of his claimed stressors through appropriate 
channels.  Therefore, the Board can not consider the symptoms 
associated with PTSD in evaluating the severity of his 
service-connected major depression.  Similarly, the GAF 
scores rendered on the two recent examinations were 
significantly outside the range of all the other scores of 
record and were based primarily on the examiners conclusions 
that the Veteran had PTSD from alleged combat traumatic 
experiences.  However, as the Veteran is not service-
connected for PTSD, and the examiners did not differentiate 
the symptoms associate with major depression from the 
diagnosis of PTSD, any conclusions reached, including any GAF 
scores, would be of limited probative value.  On the other 
hand, the findings and conclusions reported on the three 
prior VA examinations reflect the examiners assessment of the 
extent and severity of symptoms associated with the service-
connected major depression alone, and are more probative of 
the issue before the Board, vis-à-vis, the appropriate 
evaluation to be assigned for the Veteran's service-connected 
disability.  

The evidentiary record includes two documents from school 
administrators, dated in October and November 2006.  One 
document indicated that the Veteran resigned; the second 
indicated that he retired due to disability.  Both reports 
stated that no concessions were made for any disability while 
the Veteran was employed, but noted that he missed 10 to 15.5 
days during the previous 12 months due to disability.  A 
school payroll account print-out showed that the Veteran was 
paid for 14 sick days and 15 vacation days at the time of 
severance.  A third document, written by the Veteran and not 
signed by any school official, indicated the reason for his 
disability retirement was psychiatric problems.  

Despite the Veteran's depression, irritability, sleep 
disturbance and feelings of detachment, the mental status 
findings on all five VA examinations conducted during the 
pendency of this appeal showed that he was cooperative, 
alert, and well oriented.  His speech was coherent, logical 
and goal directed, and there was no evidence of any psychotic 
behavior or true suicidal or homicidal ideations.  Since his 
discharge from service, the Veteran obtained a bachelor's 
degree and had worked full-time as a teacher at the same 
school for several years until he retired in August 2006.  

On the other hand, the Board can not discount the effect of 
the Veteran's symptoms on his daily life.  The evidence of 
record showed that the Veteran has some passive-aggressive 
traits and periods of frustration and mood disturbance, but 
no periods of violence.  The fact that he has been able to 
cope with his symptoms does not diminish the degree of his 
psychiatric impairment.  

The evidence shows that the Veteran is able to function 
satisfactorily on a daily basis.  While he reported periods 
of irritability, difficulty concentrating and emotional 
numbing, he has a good relationship with his two children and 
functions independently in the community without any 
significant problems.  The Veteran was employed full-time as 
a teacher at the same school for several years until he 
retired in August 2006.  While the Veteran asserted that the 
reason he resigned his teaching position was because of 
psychiatric problems, the objective findings on all of the VA 
examinations during the pendency of this appeal did not show 
a severity of symptoms or manifestations reflecting 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  There was no 
evidence of circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; impairment of judgment or abstract 
thinking.  However, the evidence does show some flattened 
affect and disturbance of motivation and mood.  The probative 
GAF scores were not significantly different and also 
reflected reduced reliability and productivity, and 
difficulty establishing and maintaining effective work and 
social relationships.  

The material question at issue is whether the Veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2008).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, and 
resolving reasonable doubt in favor of the Veteran, the Board 
concludes that the Veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating, and no higher, from the initial grant of 
service connection.  

The evidence does not show that the Veteran's symptomatology 
was reflective of the severity and persistence to warrant an 
evaluation in excess of 50 percent under the criteria 
discussed above at anytime since service connection was 
established.  The Veteran does not demonstrate occupational 
and social impairment due to such symptoms as, obsessional 
rituals, intermittent, illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control; disorientation, 
neglect of personal appearance and hygiene; difficulty 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships.  Accordingly, 
the Board finds no basis for the assignment of an evaluation 
in excess of 50 percent at anytime during the pendency of 
this appeal.  

Hypertension

By rating action in January 2001, service connection was 
established for hypertension based on a diagnosis of mild 
hypertension on VA examination in January 2000.  The Veteran 
was initially assigned a noncompensable evaluation under DC 
7101; effective from February 1, 1999, the day following 
discharge from service.  38 C.F.R. § 3.400(b)(2).  By rating 
action in October 2004, the RO assigned an increased 
evaluation to 10 percent; effective from January 30, 2002, 
the date that of a medical report showing that he was started 
on hypertensive medication.  

Hypertension is evaluated under DC 7101, and provides for a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or: systolic pressure predominantly 160 or more, 
or; a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more; or systolic pressure is predominantly 200 or more.  A 
40 percent rating is assigned when diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is assigned 
when diastolic pressure is predominantly 130 or more.  

Note (1) to DC 7101 provides that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90 mm. or greater 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90 mm.  Note (2) 
provides that hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
is to be evaluated as part of the condition causing the 
hypertension rather than hypertension being assigned a 
separate evaluation.  
38 C.F.R. § 4.104, DC 7101 (2008).  

The Veteran was first examined by VA in September 1998, prior 
to his discharge from service.  At that time, the Veteran 
reported, and the service  treatment records confirmed, that 
he was evaluated for intermittent chest pains and transient 
elevated blood pressuring readings during service and had an 
abnormal EKG, manifested by sinus bradycardia in 1996.  
However, all other diagnostic studies were negative for any 
specific cardiovascular disease or disability.  On 
examination, his heart size and rate and rhythm were good and 
heart tones were normal.  His blood pressure was 129/78, and 
there were no murmurs.  The diagnoses included high blood 
pressure, never diagnosed.  

A review of the medical reports of record since the Veteran's 
discharge from service, including VA examinations in December 
1999, January 2000, and May 2007, and on numerous outpatient 
notes from 2000 to the present, showed that the Veteran's 
diastolic pressure was never more than 100, and his systolic 
pressure was never more than 160.  In fact, on the more than 
30 occasions that blood pressure readings were taken since 
his discharge from service, the Veteran's diastolic pressure 
was 100 only twice, and his systolic pressure was never 
higher than 155 (155 was recorded once, in January 2000).  
The records showed a systolic pressure of 150 or more only 
three times since his discharge from service, with all other 
readings well below 150.  

As discussed in connection with the claim of service 
connection for heart disease, other than a history of 
intermittent arrhythmia and asymptomatic sinus bradycardia, 
the medical evidence of record, including his service 
treatment records, failed to reveal any evidence of heart 
disease or any additional disability related to his service-
connected hypertension.  Therefore, the Board finds that no 
higher evaluation can be assigned pursuant to any other 
potentially applicable diagnostic code.  Because there is a 
specific diagnostic code to evaluate the Veteran's 
hypertensive vascular disease, consideration of other 
diagnostic codes for evaluating the disability is not 
appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by 
analogy, where the rating schedule does not provide a 
specific diagnostic code to rate the disability).  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

After reviewing all the medical reports of record, the Board 
finds the preponderance of the evidence is against the claim 
for a compensable evaluation for hypertension prior to 
January 30, 2002, or for an evaluation in excess of 10 
percent from January 30, 2002.  The Veteran was not shown to 
have a diastolic pressure of predominantly 100 or more, or a 
systolic pressure of predominantly 160 or more at any time 
since his discharge from service, nor did he require any type 
of hypertensive medication prior to January 30, 2002.  
Because neither the Veteran's diastolic nor systolic pressure 
readings predominantly exceeded the schedular criteria under 
DC 7101, an evaluation in excess of the ratings assigned for 
the relevant periods since his discharge from service, is not 
warranted.  

Bilateral Pes Planus

Service connection for bilateral pes planus was established 
by rating action in November 2001, and a 10 percent 
evaluation was assigned; effective from February 1, 1999, the 
day following discharge from service.  38 C.F.R. 
§ 3.200(b)(2).  By rating action in November 2007, the RO 
assigned an increased rating to 30 percent; effective from 
July 11, 2006, the date of VA examination.  38 C.F.R. 
§ 3.400(o)(2).  Thus, the question on appeal is whether the 
Veteran is entitled to an evaluation in excess of 10 percent 
from the initial grant of service connection to July 10, 
2006, and to an evaluation in excess of 30 percent from July 
11, 2006.  At this point, it should be noted that service 
connection has also been established for hallux valgus of the 
right and left foot; each rated 10 percent disabling, and 
that these disabilities will be discussed separately in this 
decision.  Therefore, with regard to the Veteran's bilateral 
foot disabilities, the scope of this analysis is limited to 
the severity of his bilateral pes planus, alone.  

The Veteran was initially examined by VA in September 1998, 
prior to his discharge from service.  At that time, he 
reported, and the service treatment records confirm, that he 
was treated for chronic foot pain on numerous occasions and 
was given two types of orthotic supports during service, with 
minimal results.  The Veteran reported constant pain in both 
feet, even at rest, and that he sometimes walked on the 
lateral edges of his feet because of his foot pain.  He 
denied any flare-ups or any functional or additional 
limitation of motion of the feet.  On examination, there were 
severe bunion deformities, bilaterally, with dislocation of, 
and plantar calluses beneath the second metatarsophalangeal 
joints (MPJ).  There was lateral deviation of the first MPJ 
and pain at the end range of motion of the joints, 
bilaterally.  The Veteran walked with an in-toe type gait and 
demonstrated some limitation of motion due to muscle joint 
fatigue and foot position.  The arches were low with a "Z-
type" foot manifested by a valgus heel, a varus midtarsal 
area, and a valgus forefoot.  The Achilles could be actively 
and passively corrected.  On weight bearing, the Achilles 
tendons were at right angles with both heels in four degrees 
of valgus position, and could be corrected with manipulation, 
albeit with pain.  X-ray studies in weight bearing showed the 
calcaneal inclination angle at 10 degrees with the 
intermetatarsal angle at 12 degrees, bilaterally.  The hallux 
abductus angle was 140 degrees, with subluxation of the base 
of the proximal phalanx over the head of the second 
metatarsal, bilaterally.  The diagnoses included tibial 
varum, gastro-soleus equinus, hallux abducto valgus, and 
dislocation of the second MPJ, bilaterally.  

When examined by VA in December 1999, the Veteran reported 
foot pain, primarily on prolonged standing, and said that he 
did not have much pain when working or running.  On 
examination, all toes except the fifth toe showed lateral 
deviation with an angle of 40 degrees, including the hallux 
valgus.  The diagnoses included tibial varum, gastro-soleus 
equinus, and hallux valgus, bilaterally.  

When examined by VA in July 2006, the Veteran reported 
chronic pain in both feet, particularly on prolonged 
standing, and said that he could walk for more than a 1/4 mile 
but less than a mile.  He reported that orthotics were not 
effective in alleviating his symptoms and that he used them 
intermittently.  On examination, there was some Achilles 
tenderness and stiffness in the MPJ of both feet, but no 
swelling, heat, redness or spasm.  There were calluses on 
both first MPJ, and pain in both arches and Achilles tendons.  
The Veteran's gait was antalgic with poor propulsion, and 
abnormal weight bearing and shoe wear.  There was marked 
displacement of Achilles alignment on weight bearing, which 
was correctable with manipulation; malalignment of the 
forefoot, not correctable on manipulation, and marked 
pronation with no arch on weight bearing and nonweight-
bearing, bilaterally.  Manipulation of all foot segments was 
painful, bilaterally and heel valgus was at 3 degrees, 
bilaterally.  There was no fatigability, instability, 
atrophy, weakness, or incoordination in either foot.  X-ray 
studies revealed severe bilateral hallux valgus deformity and 
associated degenerative changes of the first MPJ, 
bilaterally.  The diagnoses included pes plano valgus, 
bilaterally, severe hallux valgus, limitation of motion of 
the first MPJs due to arthritis, reducible hammertoes, and 
medial bunion.  

The Veteran's complaints and the clinical and diagnostic 
findings on VA examination in May 2007, were essentially the 
same as on examination in July 2006.  The examiner indicated 
that there was no improvement with shoe inserts and that 
there was evidence of abnormal shoe wear, bilaterally, but no 
evidence of claw foot, or malunion or nonunion of the tarsal 
or metatarsal bones.  The diagnoses included hallux rigidis 
and pes plano valgus.  

Under DC 5276, moderate symptoms with weight-bearing line 
over or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet will be 
rated as 10 percent disabling for a bilateral or unilateral 
condition.  Severe symptoms with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, will be rated as 20 percent 
disabling where unilateral and as 30 percent disabling where 
bilateral.  Pronounced symptoms with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
will be rated as 30 percent disabling where unilateral and as 
50 percent disabling where bilateral.  38 C.F.R. § 4.71a, DC 
5276.  

Applying the above criteria to the facts of this case, the 
Board finds that the Veteran's complaints and the clinical 
and diagnostic findings pertaining to his bilateral pes 
planus have not changed materially since his discharge from 
service and more closely approximated the criteria for a 30 
percent evaluation from the initial grant of service 
connection.  Although the Veteran's symptomatology was not 
described in terms of marked or pronounced deformity when 
initially examined by VA in September 1998, the objective 
findings were consistent with the findings on the later VA 
examinations and reflected severe impairment.  The initial 
examination showed severe bunion deformities and 
characteristic callosities, bilaterally, pain on manipulation 
and use, and valgus deformity of the Achilles on weight 
bearing to essentially the same degree as on the later 
examinations.  That is, valgus deformity was to four degrees 
in September 1998, and to three degrees on examinations in 
2006 and 2007.  Although the initial examiner did not report 
the actual displacement of Achilles alignment on weight 
bearing in terms set forth in the rating criteria, it is 
evident that the findings were consistent with severe 
impairment.  Accordingly, the Board finds that the objective 
evidence for the Veteran's bilateral pes planus more nearly 
approximated the criteria for severe impairment and warrants 
assignment of a 30 percent evaluation from the initial grant 
of service connection.  

The medical evidence did not show extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement or 
spasm of the Achilles tendon at anytime during the pendency 
of this appeal.  Thus, an evaluation in excess of 30 percent 
is not warranted.  

Finally, the Board notes that the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and the Court's holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), are not for application with respect to 
pes planus, as this code is not predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Bilateral Hallux Valgus

The Veteran is currently assigned a 10 percent evaluation for 
hallux valgus of each foot, which is the maximum evaluation 
possible under DC 5280.  Under this provision of the rating 
code, a 10 percent evaluation is assigned for unilateral 
hallux valgus operated with resection of metatarsal head or 
for severe hallux valgus, if equivalent to amputation of 
great toe.  DC 5280.  

The clinical and diagnostic findings pertaining to the 
Veteran's hallux valgus on the VA examinations conducted 
during the pendency of this appeal were not materially 
different and showed bunion deformities with dislocation of 
the second MPJ, bilaterally.  Hallux abruptus angle was 140 
degrees, and dorsiflexion at the MPJ was 30 degrees with 
plantar flexion to 20 degrees on VA examination in September 
1998.  

On a general VA examination in December 1999, all toes except 
the fifth toe showed lateral deviation with an angle of 40 
degrees, including hallux valgus.  There was limitation of 
motion to various degrees in all toes, and no ankylosis.  The 
diagnoses included hallux valgus, bilaterally with mild 
degenerative joint disease.  

On VA examination in July 2006, angulation of the first MPJ 
was 50 degrees and could be passively and actively corrected.  
X-ray studies showed severe bilateral hallux valgus deformity 
and associated degenerative changes in the first MPJ, 
bilaterally.  The diagnoses include severe hallux valgus.  

On VA examination in May 2007, angulation of the first MPJ 
was 50 degrees, bilaterally, and the Veteran's hallux valgus 
was nonreducible.  Dorsiflexion of the first MPJ was to 20 
degrees, bilaterally.  There was some tenderness to palpation 
of all toes, bilaterally, no evidence of malunion or nonunion 
of the tarsal or metatarsal bones or claw foot.  X-ray 
studies of the first MPJ was unchanged.  The diagnoses 
included severe hallux valgus with degenerative joint 
disease, bilaterally.  

In this case, the Veteran is assigned the maximum evaluation 
possible for hallux valgus.  Therefore, further discussion of 
the symptomatology associated with this disability is not 
necessary.  

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the feet.  However, 
as the Veteran is assigned a separate 30 percent evaluation 
for bilateral pes planus, consideration of any symptoms 
associated with that disorder can not be considered in rating 
the hallux valgus.  Based on the medical evidence of record, 
the Board finds that an evaluation in excess of 10 percent 
under any alternative provision is not warranted.  That is, 
the evidence does not reflect weak foot (DC 5277), claw foot 
(DC 5278), anterior metatarsalgia (DC 5279), hammer toe (DC 
5282), or malunion or nonunion of tarsal or metatarsal bones 
(DC 5283).  Further, DC 5279 and DC 5282 provides a maximum 
rating of 10 percent, and so neither provides a basis for 
assignment of a higher evaluation than is available under the 
currently assigned DC 5280.  

Tension Headaches

The service  treatment records showed a self-described 
history of migrating type headaches, not specific to any 
region of his head occurring three times a week and lasting 
about 15-20 minutes.  The Veteran reported that his headaches 
were not a throbbing type and resolved spontaneously without 
medication.  The Veteran denied any photophobia, nausea or 
vomiting and said that the headaches did not affect his work.  

When examined by VA in September 1998, the Veteran reported a 
history of headaches all the time, but said that they did not 
affect his work.  No pertinent physical or neurological 
abnormalities were noted on examination.  The diagnoses 
included intermittent headaches, secondary to tension.  

When examined by VA in December 1999, the Veteran described 
atypical type symptoms and said that his headaches were 
sometimes a sharp, shooting type pain between his eyes, 
sometimes in the temple region or the nap of his neck, and 
sometimes his whole head hurt.  He said that the headaches 
usually came on at mid-day, if at all.  On examination, no 
pertinent abnormalities were noted and all neurological 
findings were normal.  The diagnoses included tension 
headaches.  

By rating action in March 1999, service connection was 
established for tension headaches and a noncompensable 
evaluation was assigned; effective from February 1, 1999.  

On VA neurological examinations in July and August 2003, the 
Veteran reported a history of headaches since he came back 
from the Gulf War in 1991.  He reported headaches frequently 
during the day which last about 45 minutes or so, and were 
relieved with Tylenol.  On examination, no pertinent 
neurological abnormalities were noted.  The impression 
included headaches.  The examiner indicated that the 
headaches seemed to be related to stress and were consistent 
with muscle contraction type headaches.  

A VA neurological outpatient note in June 2004 indicated that 
the Veteran was evaluated for dizziness, headaches, 
stumbling, and reported stuttering.  No pertinent 
abnormalities were noted on examination and a CT brain scan 
was within normal limits.  

When examined by VA in May 2007, the Veteran reported a 
history of headaches weekly, most of which were prostrating 
and lasted for hours, and that he took Tylenol daily.  No 
neurological abnormalities were noted on examination.  The 
diagnosis was tension headaches, and the examiner opined that 
the headaches had a moderate affect on the Veteran's routine 
activities.  

The schedular for rating disabilities does not include a 
disability specifically for tension headaches.  Therefore, 
the Veteran's headache disorder is rated analogous to 
migraine headaches under DC 8100, which provides for a 50 
percent rating with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability; 30 percent with characteristic prostrating 
attacks occurring on average of once a month over the last 
several months; 10 percent with characteristic prostrating 
attacks averaging one in two months over the last several 
months, and a noncompensable evaluation with less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2008).  

In this case, the Veteran did not claim nor does the evidence 
show any prostrating attacks associated with his headache 
disorder prior to the VA examination in May 2007.  In fact, 
prior to that examination, the Veteran reported that his 
headaches lasted less than an hour and were alleviated by 
over-the-counter medication.  Additionally, the Board notes 
that while the Veteran was treated by VA for various maladies 
on numerous occasions since his discharge from service, there 
were essentially no complaints or findings referable to any 
headache problems and no reported prostrating attacks prior 
to the May 2007 VA examination.  As there was no competent 
evidence of prostrating attacks prior to the May 2007 VA 
examination, the Board finds no basis for the assignment of a 
compensable evaluation prior to that date.  However, given 
the Veteran's recent account of increased symptomatology 
subsequent to the May 2007 VA examination, the Board finds 
that the description of his current headaches more nearly 
approximates the criteria for a 30 percent evaluation.  The 
Veteran does not claim nor does the evidence of record show 
prolonged attacks productive of severe economic 
inadaptability.  Accordingly, an increased rating to 30 
percent, and no higher, for tension headaches is warranted 
from May 10, 2007.  

Tinea Pedis

By rating action in November 2001, the RO granted service 
connection for bilateral tinea pedis and assigned a 
noncompensable evaluation under DC 7813 (dermatophytosis); 
effective from February 1, 1999.  The Veteran disagreed with 
the noncompensable evaluation assigned, and believes that his 
skin disorder of the feet warrants a compensable evaluation.  

Initially, it should be noted that VA regulations for 
evaluating disabilities of the skin were revised effective 
August 30, 2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 
2002) and corrections 67 Fed. Reg. 58448-58449 (Sept. 16, 
2002).  The current claim was received in August 1998.  Thus, 
the prior and revised regulations are applicable to this 
claim.  

Prior to August 2002, the Rating Schedule provided that, 
unless otherwise directed, DC 7807 through 7819 were to be 
rated as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  

Under the former DC 7806, for eczema, a zero percent 
evaluation was assigned where the skin disability was 
manifested by slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area; a 10 
percent evaluation was assigned where the disability was 
manifested by exfoliation, exudation or itching, if involving 
an exposed surface or extensive area; and a 30 percent 
evaluation was assigned where the disability was manifested 
by exudation or constant itching, extensive lesions, or 
marked disfigurement.  DC 7806.  

The revised criteria provides that DC 7813, for 
dermatophytosis, to include ringworm of the feet (tinea 
pedis), is to be evaluated as disfigurement scars (Codes 7801 
through 7805), or dermatitis/eczema (Code 7806), depending 
upon the predominant disability.  

Under the revised DC 7806, for dermatitis/eczema, a zero 
percent rating is assigned where the skin disability covers 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas affected, and no more than topical 
therapy was required over the past 12-month period.  A 10 
percent rating is assigned where the skin disability covers 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of the 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is assigned 
when the disorder covers 20 to 40 percent of his entire body 
or 20 to 40 percent of exposed areas affected, or by systemic 
therapy being required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  

For superficial scars, a 10 percent evaluation is assigned 
for unstable, superficial scars (DC 7803), and 10 percent 
when there is evidence of tenderness and pain on objective 
demonstration (DC 7804).  For other scars, the limitation of 
function of the part affected was to be rated.  (DC 7805) 
(each effective before and after August 30, 2002).   

Further, DC 7801 and 7802, as in effect prior to August 30, 
2002, were applicable only to burn scars.  However, effective 
August 30, 2002, these Codes were revised to eliminate this 
requirement.  

Under the revised DC 7801, scars other than head, face, or 
neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches (39 sq cm); a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches (77 sq. in); a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 sq. in), and a 
40 percent rating is assigned for an area or areas exceeding 
144 square inches (929 sq. in).  

Under the revised DC 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent evaluation when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.  

In this case, the Veteran's complaints and the objective 
findings on all of the VA examinations during the pendency of 
this appeal, including in September 1998, December 1999, July 
2006, and April and May 2007, were essentially the same and 
showed some maceration between the Veteran's toes and, on one 
occasion (December 1999) a nonpleuritic eczema rash on the 
forefoot, bilaterally.  The color, temperature, and tugor of 
the feet was within normal limits.  On VA skin examination in 
April 2007, the Veteran reported that he used moisturizing 
ointment with good results and denied any systemic 
complaints.  There was no edema, effusion, redness, heat, 
ulceration or breakdown of the skin.  The assessment was mild 
tinea pedis versus milk gram negative toe web.  

Upon review of the evidentiary record, the medical evidence 
does not show the Veteran's skin condition has produced 
scarring of the feet.  The objective medical findings showed 
some macerations between the toes and occasional skin 
discoloration on a small area of the feet.  However, the 
evidence did not show or otherwise suggest there was any 
scarring associated with tinea pedis, nor were there any 
symptoms or manifestations indicative of poorly nourished 
ulcerations, demonstrative tenderness or pain, or any 
limitation of function associated with tinea pedis.  
Therefore, scarring is not the predominant disability and 
evaluation under 38 C.F.R. § 4.118, DC 7801 through 7805 is 
not warranted.  

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the assignment of a compensable rating for bilateral tinea 
pedis at anytime during the pendency of this appeal.  
Although the Veteran recently reported some itching between 
his toes, the objective findings on all of the examinations 
during the pendency of this appeal have not shown more than 
mild symptoms of tinea pedis, manifested by some macerations 
between his toes and occasional eczema type discoloring on 
the forefoot, bilaterally.  On the most recent examination in 
April 2007, the Veteran reported that he used topical 
ointments with good results.  The objective finding on all of 
the VA examinations during the pendency of the appeal showed 
no more than mild residual symptoms of tinea pedis.  

As noted above, under the old rating criteria for 
eczema/dermatitis, a 10 percent evaluation was warranted 
where the disability was manifested by exfoliation, exudation 
or itching involving an exposed surface or extensive area.  
Under the revised criteria, a 10 percent evaluation is 
warranted where the skin disability covers at least 5 
percent, but less than 20 percent of the entire body, or at 
least 5 percent, but less than 20 percent of the exposed 
areas affected, or, intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  

Here, the Veteran's bilateral tinea pedis is manifested 
primarily by macerations between his toes and is well 
controlled with over-the-counter ointment.  The evidence does 
not show that his tinea pedis involves an extensive area or 
that it covers at least five percent of his entire body, nor 
has he ever required systemic therapy.  Accordingly, the 
Board finds that a preponderance of the evidence is against 
the assignment of a compensable evaluation for tinea pedis at 
anytime during the pendency of this appeal.  

Costochondritis

The service  treatment records showed that the Veteran 
underwent extensive evaluation for complaints of chest pains 
beginning in March 1995.  As discussed in connection with his 
claim for a heart disorder, all clinical and diagnostic 
studies were essentially within normal limits and, except for 
sinus bradycardia failed to reveal any objective evidence of 
a cardiac symptoms.  Other than some mild left costochondral 
tenderness in March 1995, no specific etiology for the 
Veteran's chest pain was ever identified.  The diagnoses at 
that time included costochondritis.  

Similarly, while the Veteran was examined by VA for 
chest/heart complaints on at least four occasions since his 
discharge from service, there was no evidence of any 
abnormalities referable to costochondritis.  Other than vague 
complaints of non-radiating chest pain at rest, there were no 
objective findings of costochondral tenderness or any other 
pertinent abnormalities associated with costochondritis on VA 
examinations in September 1998, December 1999, January 2000, 
or May 2007.  

Chondritis is an inflammation of the cartilage.  See 
Stedman's Medical Dictionary 331 (26th ed. 1995).  
Costochondritis is inflammation of one or more costal 
cartilages, characterized by local tenderness and pain of the 
anterior chest wall that may radiate.  See Stedman's, supra, 
at 403.  

Costochondritis is not a disability listed in the rating 
schedule.  Where a particular disability for which a claimant 
has been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical area and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Veteran's costochondritis is rated under DC 
5399-5321, by analogy to injury to Muscle Group (MG) XXI.  DC 
5399 represents an unlisted disability requiring rating by 
analogy to one of the disorders listed under 38 C.F.R. 
§ 4.73.  DC 5321 concerns injuries to the muscles of 
respiration (thoracic muscle group) (MG XXI).  Under this 
code, a noncompensable evaluation is assigned for slight 
impairment, a 10 percent rating is assigned for moderate 
impairment and a 20 percent rating is assigned for moderately 
severe or severe injuries.  38 C.F.R. § 4.73, DC 5321.  

With respect to muscle group injuries due to gunshot or other 
trauma, disabilities due to residuals of muscle injuries are 
characterized by cardinal signs and symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).  A slight 
disability of the muscles is manifested by a simple wound of 
muscle without debridement or infection.  The objective 
findings of such slight disability include minimal scar; no 
evidence of fascial defect, atrophy or impaired tonus; and no 
impairment of function or metallic fragment retained in the 
muscle tissue.  38 C.F.R. § 4.56 (d)(1)(i), (iii).  

A moderate disability of the muscles indicates a through and 
through, or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  The objective findings 
of such moderate disability include entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue; some loss of deep fascia or 
muscle substance; impairment of muscle tonus and loss of 
power; or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56 (d)(2)(i), (iii).  

Here, there are no contemporaneous service records discussing 
an injury to the muscles of the Veteran's chest wall, or 
noting a penetrating or through and through wound to the soft 
tissue, or an open comminuted fracture of the chest wall 
(sternum/ribs) or tendon damage.  Thus, the criteria at 38 
C.F.R. § 4.56(a), (b), and (d) do not provide any basis for a 
higher evaluation for the Veteran's costochondritis under DC 
5321.  The Veteran's disability constitutes no more than 
slight disability of the affected muscle group.  

While the Veteran has related complaints of vague chest 
pains, the medical evidence reflects virtually no evidence of 
any objective symptomatology other than mild tenderness to 
palpation related to costochondritis in service, and no such 
findings since service separation.  On the most recent VA 
examination in May 2007, auscultation and percussion of the 
chest was normal and there were no neurological or 
cardiovascular abnormalities.  A chest x-ray study showed the 
lung fields were clear, the heart was not enlarged, and the 
bony rib cage was intact.  

Based on the medical evidence, the Board finds that a 
compensable rating is not warranted under any appropriate 
diagnostic code.  Upon review of the evidence, the Board 
finds that while the evidence fails to demonstrate that the 
Veteran sustained a wound to the pleural cavity, it was 
appropriate to rate his disability by analogy under DC 5321 
in that his symptoms consisted solely of non-specific chest 
pain.  The Board notes, however, that there is no bases to 
assign a compensable evaluation for his costochondritis under 
DC 5321 or any other diagnostic code pertaining to the lungs.  
Specifically, the evidence shows the Veteran's lungs are 
clear and are not restricted on expansion.  His 
costochondritis is characterized by subjective complaints of 
chest pain, without any signs or symptoms of muscle 
disability such as loss of power, weakness, lower threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  See 38 C.F.R. § 4.56(c).  

In this case, the Board finds no basis on which to award a 
higher rating based on pain.  The Veteran's chest wall pain 
is not demonstrated clinically, but is based on subjective 
complaints.  Further, there is no objective evidence that the 
reported pain causes any limitation of function of the chest, 
ribs or lungs.  The Board notes in this regard, that the 
rating schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The criteria for 
a compensable evaluation for costochondritis was not 
demonstrated at any time during the pendency of this appeal.  
Accordingly, the claim for a compensable evaluation for 
costochondritis is denied.  See Fenderson v. West, 12 Vet. 
App 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  




ORDER

Service connection for heart disease, other than hypertension 
is denied.  

Service connection for kidney stones is denied.  

Service connection for obstipation is denied.  

An initial schedular evaluation to 50 percent, and no 
greater, for major depression is granted, subject to VA laws 
and regulation concerning payment of monetary benefits.  

An initial compensable evaluation for hypertension prior to 
January 30, 2002, is denied.  

An evaluation in excess of 10 percent for hypertension from 
January 30, 2002, is denied.  

An increased evaluation to 30, and no greater, for bilateral 
pes planus, from the initial grant of service connection, is 
granted, subject to VA laws and regulation concerning payment 
of monetary benefits.  

An initial evaluation in excess of 10 percent for right 
hallux valgus with dislocated second toe is denied.  

An initial evaluation in excess of 10 percent for left hallux 
valgus with dislocated second toe is denied.  

An initial compensable evaluation for tension headaches prior 
to May 10, 2007, is denied.  

An increased evaluation to 30 percent, and no greater, for 
tension headaches from May 10, 2007, is granted, subject to 
VA laws and regulation concerning payment of monetary 
benefits.  

An initial compensable evaluation for bilateral tinea pedis 
is denied.  

An initial compensable evaluation for costochondritis is 
denied.  


REMAND

Concerning the claims of service connection for multiple 
joint arthritis and a disability manifested by memory 
problems, dizziness and stuttering, to include as due to 
undiagnosed illness, the issues were remanded by the Board in 
June 2003 for appropriate examinations to determine the 
nature and etiology of the Veteran's complaints and whether 
his symptoms were attributable to a known diagnosis and, if 
so, whether any identified disability was related to service.  
If any of the Veteran's complaints could not be attributed to 
a known diagnosis, the examiners were requested to provide 
detailed information concerning each joint or symptom and to 
express an opinion as to whether any signs or symptoms were 
related to his service in the Southwest Asia theater of 
operations.  The orthopedic examiner was also requested to 
include a discussion concerning the diagnosis of 
fibromyositis rendered by the VA examiner in December 1999, 
and include a discussion as to whether this was a diagnostic 
entity or a descriptive term for the Veteran's multiple joint 
complaints.  

Upon review of the evidentiary record, it appears that the 
neurologic and orthopedic examiners were not provided a copy 
of the Board's instructions and were unaware of the purpose 
of the examinations or of the information needed to address 
the underlying legal issues on appeal.  With respect to the 
issue involving memory loss, dizziness and stuttering, the 
neurologist in July and August 2003, indicated that there was 
no objective evidence of stuttering or memory loss in any of 
the medical reports of record or on the current examination.  
The examiner also indicated that the Veteran did not have 
dizziness per se, but rather lightheadedness, possibly due to 
postural hypotension.  However, the examiner then opined that 
she did not know the exact etiology of the Veteran's symptoms 
and suggested that they could possibly be due to depression 
and having no interest in life.  She noted that the Veteran 
was scheduled for a psychiatric examination and indicated 
that perhaps mental health services could provide a more 
definitive opinion.  

Although the VA neurologist's report, with respect to the 
objective findings on examination and by way of history, 
seemed to suggest that the Veteran did not have a disability 
manifested by memory loss, dizziness and stuttering at 
present, her opinion and recommendation for further 
evaluation by psychiatry appears to contradict that notion.  
Furthermore, the subsequent VA psychiatric evaluation report 
did not address this question nor was the Veteran ever 
administered any psychological tests to determine whether he 
had a memory loss.  Thus, the Board finds that the current 
evidence of record is inadequate and that further development 
is required.  

Concerning the claim for multiple joint arthritis, the Board 
notes that no development was undertaken with respect to this 
issue on remand.  Although the Veteran was afforded several 
VA orthopedic examinations for his service-connected 
bilateral leg disabilities, the examiners did not evaluated 
any of the specific joints for which the Veteran seeks to 
establish service connection.  Additionally, the examiner's 
findings concerning the service-connected bilateral tibia and 
right knee disabilities were somewhat confusing, and did not 
include sufficient information concerning the degree of 
functional impairment under the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

Specifically, on VA examination in May 2007, the examiner 
indicated that there was no functional limitation on walking 
or standing associated with the bilateral tibia disabilities, 
but then concluded that the Veteran's shin splints impacted 
significantly on his occupational and daily activities.  The 
examiner did not offer any analysis or opinion as to the 
etiology of the shin splints or indicate whether they were 
related to the service-connected bilateral tibia fractures or 
right knee disability.  

The Board also notes that a VA emergency room note in 
September 2005, showed that the Veteran was seen for a right 
knee pain after running.  Other than some medial joint line 
tenderness, all clinical and diagnostic findings, including 
x-ray studies were normal.  The impression was meniscal 
injury.  A VA outpatient note in July 2006, showed that the 
Veteran was seen for bilateral knee pain and reported that 
his left knee was more symptomatic than the right.  The 
Veteran said that he was on a full exercise program, but that 
it did not solve his knee problems.  Subsequent MRI scans in 
December 2006 revealed a medial meniscal tear with reactive 
bone marrow changes and osteochondral disease in the medial 
femorotibial compartment of the right knee, and medial 
femorotibial compartment arthropathy with degenerative medial 
meniscus tear in the left knee.  Although the Veteran was 
afforded a VA orthopedic examination in December 2007, the 
examiner did not offer any opinion or analysis as to the 
etiology of the additional bilateral knee pathology.  Since 
the Veteran is service-connected for right retropatellar pain 
syndrome and bilateral tibia fractures; which when rating the 
latter disability, takes into account knee impairment, an 
opinion concerning the etiology of the additional bilateral 
knee pathology is necessary prior to appellate consideration 
of the claims for increased ratings.  

The Board is required to discuss its reasons and bases for 
assigning a particular disability rating with reference to 
the criteria contained in the relevant diagnostic codes.  It 
is not permitted to discuss factors outside the scope of the 
rating criteria, nor is it permitted to speculate on the 
presence or absence of the criteria on the basis of 
incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 
625 (1992).  A determination of the extent of functional loss 
is central to proper application of the rating criteria and 
requires a thorough examination.  38 C.F.R. § 4.40 states, in 
part, that it is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Since the Board is precluded from 
reaching its own unsubstantiated medical conclusions and is 
instead, bound by the medical evidence of record on these 
matters, further development is required.  See Jones v. 
Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

As to the Veteran's lumbosacral strain, the most recent VA 
examination was conducted nearly nine years ago, and the 
record contains no contemporaneous medical evidence with 
which to determine the current nature and severity of the low 
back disability.  Therefore, the Veteran should be afforded a 
VA examination which takes into account any additional 
medical treatment since that examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the Veteran).  

Additionally, the Board notes that during the pendency of 
this appeal, the rating criteria for the musculoskeletal 
system were revised twice, effective September 23, 2002, and 
September 26, 2003.  On remand, the RO should consider the 
old and the new regulations, and apply the one most favorable 
to the Veteran within the confines of appropriate effective 
dates.  VAOPGCPREC 7-2003 (November 19, 2003).  

Concerning the claim of service connection for defective 
vision, the service  treatment records showed a slight 
decrease in his visual acuity during service from 20/20 at 
service enlistment to 20/30, bilaterally in November 1998, 
shortly before his discharge from service.  However, other 
than refractive error, the service  treatment records showed 
no pertinent abnormalities or any other eye disability.  The 
findings on VA eye examination in December 1999, were 
essentially normal except for refractive error, bilaterally.  
However, the examiner also indicated that the Veteran 
"appeared" to be photophobic in both eyes on slit lamp 
examination, and indicated that the photophobia was of 
unknown etiology.  Since the Board is precluded from 
rendering an opinion concerning questions of medical 
etiology, the matter must be remanded for clarification as to 
whether the Veteran has photophobia at present which is 
related to service, and if so, whether it causes any 
impairment of vision.  

Based on the foregoing, the Board is compelled to remand the 
appeal for additional development.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992); Stegall v. West, 11 
Vet. App. 268 (1998).  

The following information concerning the issues of service 
connection for multiple joint pains and a disability 
manifested by memory loss, dizziness and stuttering due to 
undiagnosed illness, is provided for the benefit of the 
orthopedic and neurological examiners.  

Pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 service 
connection for disabilities due to undiagnosed illnesses are 
granted if there is evidence that the claimant (1) is a 
"Persian Gulf veteran"; (2) who exhibits objective 
indications of chronic disability resulting from an illness 
or combinations of illnesses manifested by one or more signs 
or symptoms; (3) which became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability are 
described as either objective medical evidence perceptible to 
a physician or other, non-medical indicators that are capable 
of independent verification.  38 C.F.R. § 3.317.  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
multiple joint pains, memory problems, 
dizziness, stuttering, and vision 
problems since 2007, and for any low back 
problems since 1999.  After securing the 
necessary release(s), the AMC should 
attempt to obtain copies of all medical 
records from the identified treatment 
sources, including any VA treatment 
records not already of record, and 
associate them with the claims folder.  
If records cannot be obtained, this 
should be noted in the claims folder, and 
the Veteran should be notified and so 
advised.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his multiple 
joints complaints involving the ankles, 
knees, spine, wrists, fingers, elbows, 
and shoulders, and the extent and 
severity of his service-connected 
lumbosacral strain, bilateral tibia 
fracture disabilities, and right 
retropatellar pain syndrome.  The claims 
folder and a copy of this remand must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  In addition, the 
examiner must be provided copies of all 
revisions of the rating criteria for 
lumbosacral strain, so that findings (or 
the lack thereof) comporting with such 
criteria can be made.  The examiner 
should review the entire record, and 
provide an opinion as to the following 
questions:  

I.  Does the Veteran have a 
disability involving the ankles, 
spine (other than that for which 
service connection had already been 
established), wrists, fingers, 
elbows, and shoulders at present?  

II.  If so, please state whether any 
identified disorder is attributable 
to a diagnosed illness, i.e. an 
acquired or congenital condition, or 
an undiagnosed illness, or a 
medically unexplained chronic multi-
symptom illness such as neurologic 
or neuropsychological signs or 
symptoms.  The examiner should 
indicate whether any currently 
diagnosed disorder is the result of 
multiple chemical toxicity.  

III.  If no diagnosis is medically 
possible, the examiner should 
provide an opinion as to whether any 
identified disorder is at least as 
likely as not is related to the 
Veteran's period of service in the 
Southwest Asia Theater.  

IV.  Is it at least as likely as not 
that the Veteran's bilateral 
meniscus tears and additional knee 
pathology (diagnosed on VA MRI in 
December 2006) are etiologically 
related to his military service?  

V.  If not, is it at least as likely 
as not that the bilateral meniscus 
tears and additional knee pathology 
are proximately due to or the result 
of the service-connected stress 
fractures of the right and left 
tibia or his right retropatellar 
pain syndrome?  

VI.  If not, is it at least as 
likely as not that the bilateral 
meniscus tears and additional knee 
pathology are permanently aggravated 
by the service-connected stress 
fractures of the right and left 
tibia or his right retropatellar 
pain syndrome?  If aggravation is 
noted, the degree of aggravation 
should be quantified, if possible.  

VII.  The examiner should note any 
limitation of motion in the 
thoracolumbar spine and knees.  

VIII.  Indicate whether the 
lumbosacral spine and right and left 
knee exhibits weakened movement, 
excess fatigability, or 
incoordination.  If feasible, these 
determinations should be expressed 
in terms of the degree of additional 
loss of range of motion or 
favorable, intermediate or 
unfavorable ankylosis.  

IX.  Express an opinion on whether 
pain could significantly limit 
functional ability during flare-ups 
or when the lumbosacral spine or 
right and left knee are used 
repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss or favorable, 
intermediate or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of the disability 
claimed as memory loss, dizziness, and 
stuttering.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review, and a notation 
to the effect that this record review 
took place should be included in the 
report.  All indicated studies are to be 
performed, including testing for memory 
impairment.  The examiner should review 
the entire record, and provide an opinion 
as to the following questions:  

I.  Does the Veteran have a disorder 
manifested by memory loss, 
dizziness, and stuttering at 
present?  

II.  If so, please state whether any 
disorder is attributable to a 
diagnosed illness, i.e. an acquired 
or congenital condition, or an 
undiagnosed illness, or a medically 
unexplained chronic multi-symptom 
illness such as neurologic or 
neuropsychological signs or 
symptoms.  The examiner should 
indicate whether any currently 
diagnosed disorder is the result of 
multiple chemical toxicity.  

III.  If no diagnosis is medically 
possible, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
any identified disorder is related 
to the Veteran's period of service 
in the Southwest Asia Theater.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

4.  The Veteran should be afforded a VA 
ophthalmologic examination to determine 
whether he has photophobia at present 
and, if so, whether it causes any 
impairment of vision.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  The examiner should review 
the file and provide an opinion as to 
whether it is at least as likely as not 
that any identified photophobia was 
present in or otherwise related to 
service.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.

6.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the Veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2008).  

7.  After the requested development has 
been completed, the claims must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, including the old and 
revised rating criteria for the 
musculoskeletal system, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


